     Case 1:20-cv-01385-DAD-SKO Document 22 Filed 05/13/21 Page 1 of 9



 1   RACHELLE TAYLOR GOLDEN 295385
     Rachelle@GoldenADADefense.com
 2   GOLDEN LAW A.P.C.
 3   1100 W. Shaw Avenue, Suite 132
     Fresno, California 93711
 4   Telephone: (559) 878-3521

 5   Attorneys for Defendant:
     HPC BLACKSTONE INVESTORS, LP
 6

 7                               UNITED STATES DISTRICT COURT

 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
                                                  * * *
10
     GEORGE AVALOS, an individual,            )           NO. 1:20-cv-01385-DAD-SKO
11                                            )
12           Plaintiff,                       )           DECLARATION     OF       MICHAEL
                                              )           BLUHM      IN   SUPPORT          OF
13   vs.                                      )           DEFENDANT, HPC BLACKSTONE
                                              )           INVESTORS, LP’S, MOTION TO
14   HPC BLACKSTONE INVESTORS, LP, a )                    DISMISS FOR LACK OF SUBJECT
     California limited partnership; and DOES )           MATTER            JURISDICTION,
15
     1-10, inclusive                          )           PURSUANT TO FRCP 12(b)(1) AS TO
16                                            )           PLAINTIFF’S COMPLAINT AND
             Defendants.                      )           REQUEST       TO         DECLINE
17                                            )           SUPPLEMENTAL       JURISDICTION
                                              )           PURSUANT TO 28 U.S.C. § 1367(c).
18                                            )
                                              )           Date:      June 15, 2021
19
                                              )           Time:      9:30 a.m.
20                                            )           Courtroom: 5, 7th Floor
                                              )
21                                            )           Judge: Honorable Dale A. Drozd
22

23   I, MICHAEL BLUHM, declare as follows:
24          1.      I am over the age of 18 years and am not a party to this Action. I have personal
25   knowledge of the facts contained herein and if called as a witness, I could and would
26   competently testify.
27          2.      I am a Certified Access Specialist (“CASp”), licensed by the State of California,
28   as CASp Inspector No. 223. In order to become a CASp, I was subjected to rigorous studying

                                                    1
                                      DECALARATION OF MICHAEL BLUHM
     Case 1:20-cv-01385-DAD-SKO Document 22 Filed 05/13/21 Page 2 of 9



 1   and testing processes and took an exam offered by the State of California which tested my

 2   knowledge under both California and federal accessibility design requirements.

 3          3.      In addition to my CASp certification, I have worked for over 20-years for T.A.

 4   Bluhm Associates Architecture as a Project Manager and Design Technician. My work included

 5   working in collaboration with Theo A. Bluhm, a licensed California architect since April of

 6   1977, to design and/or direct contractors to alter, remodel, and modify existing sites and

 7   structures. Currently, I am the principal of CASp Inspected.

 8          4.      As a CASp, I am authorized by the State of California to inspect privately owned

 9   businesses to assess their compliance with state and federal requirements for access by persons

10   with disabilities. As a CASp, I am required to perform my work in an objective and neutral

11   fashion. I have conducted nearly 1,000 CASp inspections since I obtained my license. In the

12   past, I have been retained by not only defense counsel but also plaintiff’s counsel.

13          5.      As a CASp Inspector, I am very familiar with and am competent in how to

14   properly use and calibrate standard industry tools to measure elements in order to determine

15   whether the elements meet the applicable accessibility design standard(s). These tools include,

16   smart levels, gauges for measuring the operational pressure for doors and their closing speeds,

17   gap tools to determine the width of gaps on ground surfaces, and measuring tapes.

18          6.      Presently, I have been retained as a consultant and qualified expert in the matter

19   known to me as: Avalos v. HPC Blackstone Investors, LP, et al; U.S. Eastern District Court

20   Case Number: 1:20-cv-01385-DAD-SKO, by Defendant’s attorney, Rachelle Taylor Golden. I

21   accepted the assignment of consulting with the concrete contractor, Tosted Asphalt, to oversee

22   the remediation work performed on the property located at 5618 N. Blackstone Avenue, in

23   Fresno, California and which is informally known as Roger Dunn Golf Shop (“the Facility”). As

24   a consultant and expert witness, I recognize that it is inappropriate for me to offer legal opinions

25   and therefore I my testimony is based solely on the measurements that I took and my personal

26   observations, and whether or not the measurements and observations meet the technical

27   accessibility requirements of the 2019 California Building Code (“CBC”).

28   ///

                                                      2
                                       DECALARATION OF MICHAEL BLUHM
     Case 1:20-cv-01385-DAD-SKO Document 22 Filed 05/13/21 Page 3 of 9



 1          7.      Based upon my experience and knowledge of the various cycles of the CBC and

 2   the Americans with Disability Act Standards (“ADAS”), the 2019 CBC access requirements for

 3   places of public accommodations meet or exceed all access requirements of the 2010 ADAS as

 4   it relates to parking elements such as parking spaces.

 5          8.      My role is solely to measure the technical design elements at the Facility and

 6   analyze them in accordance with the Department of Justice’s 2010 ADAS and the California

 7   Division of State Architect’s 2019 CBC (collectively, “the Applicable Standards”), and identify

 8   whether the structural elements designated for persons with disabilities at the Facility meet the

 9   Applicable Standards. Chapter 11B of the 2019 CBC governs the accessible features and

10   elements of places of public accommodation. Attached hereto as Exhibit B is a true and

11   accurate copy of the relevant section of the 2019 CBC (see pg. 2 at Section 11B-302) and is

12   incorporated herein by this reference. Attached hereto as Exhibit C, is a true and accurate copy

13   of the relevant portion of the 2010 ADAS, (see pg. 3 at Section 302), and is incorporated herein

14   by this reference.

15          9.      Between December of 2020 and April of 2021, I personally visited the Facility

16   on multiple occasions during the time the remediation was being performed. I observed the

17   existing standard parking stalls be saw cut and the removal of asphalt, and observed the

18   relocation of the formerly designated accessible parking stalls to its now current location. Both

19   accessible parking stalls and the adjoining access aisle were constructed with concrete and

20   which based upon my experience and knowledge, is a slip resistant material and is permanent.

21   To remove concrete, it must be saw cut and jack hammered, to break it up. Removal of

22   concrete, as I’ve personally observed, is not easily done and typically such a material remains in

23   place permanently.

24          10.     Based upon my experience and familiarity with how weather can take a toll on

25   newly laid paint, on April 21, 2021, after the rainy and cold weather had passed for the season, I

26   went to the Facility to observe whether the newly striped designed parking stalls remained

27   intact. During this visit, I observed some chipped and cracked paint within the newly painted

28   designated accessible parking stalls. I then instructed Tosted Asphalt to re-stripe the designated

                                                      3
                                       DECALARATION OF MICHAEL BLUHM
     Case 1:20-cv-01385-DAD-SKO Document 22 Filed 05/13/21 Page 4 of 9



 1   accessible parking stalls so that there would no chips in the paint. On April 24, 2021, the date of

 2   my final visit to the Facility, I observed that the designed accessible parking stalls had been re-

 3   striped and that there are no chips in the paint.

 4          11.      As a result of the consultation services that I performed, the measurements I

 5   personally took, and upon my analysis of the Applicable Standards, the remediated elements

 6   designated to be accessible for persons with disabilities meet the current requirements as a result

 7   of the following:

 8          a. The designated standard accessible parking stall measures 18-feet long, and 9-feet

 9                wide, as required by the 2019 CBC chapter 11B-502.2. Attached hereto as Exhibit A

10                are true and accurate copies of the photographs that I took of the Facility during and

11                after the time the remediation was being performed which accurately depict the

12                measurements that I took and are incorporated herein by this reference. See Exhibit

13                B at pg. 5 at Section 11B-502.2.

14          b. The designated van accessible parking stall measures 18-feet long and 9-feet wide,

15                as required by the 2019 CBC chapter 11B-502.2. See Exhibit B at pg. 5 at Section

16                11B-502.2, “Exception.” Attached hereto as Exhibit D are true and accurate copies

17                of the photographs that I took of the Facility during and after the time the

18                remediation was being performed which accurately reflect the measurements that I

19                took and are incorporated herein by this reference.

20                            i. The 2010 ADAS 502.2 only requires that the width of a standard

21                               accessible parking stall be 8-feet wide, and the van accessible stall be

22                               11-feet wide. See Exhibit C, at pg. 5 at Section 502.2. Therefore, the

23                               2019 CBC is a more stringent standard as it requires that more space

24                               be provided for people who use a van accessible parking stall.

25          c. Upon the conclusion of my inspections, I determined that the access aisle is located

26                in between the two designated accessible parking stalls and is at the same level as

27                the accessible stalls it serves. It is the same length as the parking spaces on either

28                side of it (e.g. 18-feet in length), and is 96-inches wide. Additionally, all areas with

                                                         4
                                         DECALARATION OF MICHAEL BLUHM
     Case 1:20-cv-01385-DAD-SKO Document 22 Filed 05/13/21 Page 5 of 9



 1            the accessible parking stalls and access aisle do not exceed 2.08% in slope in any

 2            direction, which is compliant with the requirements under section 11B-302 and 11B

 3            502.4 of the 2019 CBC. See Exhibit B, at pg. 7 at Section 11B-502.4. See Exhibit

 4            C, at pg. 7 at Section 502.1, “Exception,” and pg. 9 at Section 502.4, “Exception.”

 5            Attached hereto as Exhibit E are true and accurate copies of the photographs that I

 6            took of the Facility during the time the remediation was being performed which

 7            accurately reflect the measurements that I performed and are incorporated herein by

 8            this reference.

 9         d. I observed the new concrete accessible spaces and determined that no openings exist

10            within the accessible parking stalls and access aisle, because I instructed the concrete

11            contractor to fill in all control/expansion joint openings so that they are at the same

12            level with the surface of the stall and access aisle. There are no gaps within the

13            concrete in accordance with section 302.3 of the 2019 CBC and the 2010 ADAS.

14            See Exhibit B, at pg. 1 at Section 11B-302.3. See Exhibit C, at pg. 4 at Section

15            302.3. Attached hereto as Exhibit F are true and accurate copies of the photograph

16            that I took of the concrete fill material during the time the remediation was being

17            performed which accurately reflects the conditions of the concrete and are

18            incorporated herein by this reference.

19         e. Other than the requirement of the designated accessible stalls having an International

20            Symbol of Accessibility (“ISA”), the 2010 ADAS leaves the striping and marking

21            requirements up to the local jurisdictions. See Exhibit C, at pg. 8 at Section 502.3.3

22            and pg. 9 at Section 502.6. Therefore, I relied on the 209 CBC to assess whether the

23            Facility met the current applicable code requirements. According to the 2019 CBC,

24            the access aisles shall be marked with a blue painted borderline around their

25            perimeter. See Exhibit B, at pg. 6 at Section 11B-502.3.3. The area within the blue

26            borderlines shall be marked with hatched lines a maximum of 36 inches on center in

27            a color contrasting with that of the aisle surface, preferably blue and white. Id. The

28            words “NO PARKING” shall be painted on the surface within each access aisle in

                                                    5
                                     DECALARATION OF MICHAEL BLUHM
     Case 1:20-cv-01385-DAD-SKO Document 22 Filed 05/13/21 Page 6 of 9



 1            white letters a minimum of 12-inches in height and located to be visible from the

 2            adjacent vehicular way.     Id. Throughout my many visits to the Facility during

 3            construction, I observed that the accessible parking stalls and access aisle are

 4            outlined in bright blue paint. I observed that the hatched lines are thirty-six inches on

 5            center, also in blue paint, and that the words “NO PARKING” are painted in white

 6            letters measuring 12-inches in height based upon the measurements that I took

 7            during my inspections. I also observed signage posted on the wall directly in front of

 8            the designated accessible parking stalls which contains all verbiage that is required

 9            by the 2019 CBC. Attached hereto as Exhibit G are true and accurate copies of the

10            photographs that I took of the Facility during the time the remediation was being

11            performed which accurately reflect the measurements that I performed and are

12            incorporated herein by this reference.

13         f. During my many visits to the Facility, I observed that there is an International

14            Symbol of Accessibility (“ISA”) located on the ground surface in the designated

15            parking stalls and was painted in white on a blue background as required by 2019

16            CBC and the 2010 ADAS. See Exhibit B at pg. 8 at Section 11B-703.7.2.1. See

17            Exhibit C, at pg. 10 at Section 703.7.2. See Exhibit G, at pgs. 1 through 3 and 11

18            through 14.

19         g. During my inspections, I observed where the original designated accessible parking

20            stall used to be and observed that the curb ramp protruded into the designated

21            accessible access aisle. Attached hereto as Exhibit H are true and accurate copies of

22            the photographs that I took of the Facility during the time the remediation was being

23            performed which accurately reflect the conditions of the site that I observed and are

24            incorporated herein by this reference. During the consultation services that I

25            performed, I assisted Tosted Asphalt in selecting a place to relocate the accessible

26            parking stalls so that a designated accessible parking stall could be created that did

27            not have a ramp that protruded into the access aisle. While the original designated

28            parking stall still remains, it is no longer designated as the accessible parking stall.

                                                    6
                                     DECALARATION OF MICHAEL BLUHM
     Case 1:20-cv-01385-DAD-SKO Document 22 Filed 05/13/21 Page 7 of 9



 1                The newly located and constructed designated accessible parking stalls meet all of

 2                the technical requirements of the 2019 CBC and does not have a protruding ramp.

 3          h. I also instructed Tosted Asphalt to paint over the formerly designated accessible

 4                parking stall with white striping so as to eliminate any confusion as whether it is to

 5                be used as an accessible stall. This includes the elimination of the accessible stall

 6                signage and stall and access aisle markings. See Exhibit H.

 7          i. During my supervision of the project, I observed that the location of the newly

 8                created designated accessible parking stalls required the then-existing standard, non-

 9                designated accessible parking stalls to be saw cut and demolished so that the proper

10                slopes could obtained when constructing the new designated accessible parking stalls

11                and adjoining access aisle. Additionally, I observed that the then-existing concrete

12                curb that was located in the front of the then-existing standard stalls, be demolished

13                so the new curb ramp could be constructed within the walkway, and so that it would

14                not protrude into the new access aisle. After the demolition and creation of the new

15                curb ramp was complete, I determined that it meets the 2019 CBC and the 2010

16                ADAS accessibility design requirements as set forth within the respective codes. See

17                Exhibit B at pg. 3 at Section 11B-406, and pg. 4 at Figure 11B-406.2.2. See Exhibit

18                C, at pg. 5 at Section 406. Attached hereto as Exhibit I, are true and accurate

19                photographs that I took of the curb ramp took during the remediation of the project,

20                and the measurements that I took, and are incorporated herein by this reference.

21          12.      As of April 24, 2021, the date of my final inspection of the Facility, I determined

22   that all of the accessibility improvements that were completed at the Facility meet the

23   Applicable Standards.

24          13.      The total cost for the consultation services that I performed throughout the

25   remediation process was $925.00.

26   ///

27   ///

28   ///

                                                       7
                                        DECALARATION OF MICHAEL BLUHM
Case 1:20-cv-01385-DAD-SKO Document 22 Filed 05/13/21 Page 8 of 9
                          Case 1:20-cv-01385-DAD-SKO Document 22 Filed 05/13/21 Page 9 of 9


                                                                         PROOF OF SERVICE
                      1
                                 I am employed in the County of Fresno, California; I am over the age of eighteen years
                      2
                          and not a party to the within cause; my business address is: 1100 W. Shaw Avenue, Suite 132,
                      3
                          Fresno, CA 93711.
                      4
                                 On May 13, 2021, I served the foregoing document(s) described as:
                      5
                          DEFENDANT, HPC BLACKSTONE INVESTORS, LP’S, NOTICE OF MOTION AND
                      6
                            MOTION TO DISMISS UNDER F.R.C.P. RULE 12(b)(1) AS TO PLAINTIFF’S
                      7                            COMPLAINT

                      8   on all interested parties in this action by placing a true copy thereof enclosed in sealed
                          envelopes addressed as follows:
                      9
                          MANNING LAW, APC
                     10
                          Joseph R. Manning, Jr.
                     11   20062 SW Birch Street, Ste. 200
                          Newport Beach, CA 92660
                     12   Ph: (949) 200-8755
                          Email:
                     13   DisabilityRights@manninglawoffice.com
                          Attorneys for Plaintiff, George Avalos
                     14
                                  (BY FIRST CLASS MAIL) I am readily familiar with the business' practice for collection and processing of correspondence for
                     15           mailing, and that correspondence, with postage thereon fully prepaid, will be deposited with the United States Postal Service on the
                                  date noted below in the ordinary course of business, at Fresno, California.
                     16
                                  (BY ELECTRONIC TRANSMISSION – by CM/ECF System) Notice of this filing will be sent by e-mail to all parties and the
                                  above-specified persons by operation of the Court’s electronic filing CM/ECF system, which will send electronic notification of
                     17           such filing to all counsel/parties.

                     18          (BY ELECTRONIC TRANSMISSION) I caused the above-referenced document to be
                     19           sent to the person(s) at the e-mail address(es) of the addressee(s) on the date stated
                                  thereon. I did not receive, within a reasonable time after the transmission, any
                     20           electronic message or other indication that the transmission was unsuccessful. The
                                  electric notification address of the person making the service is
                     21           Rachelle@GoldenADADefense.com
                     22          EXECUTED ON May 13, 2021, at Fresno, California.

                     23          (FEDERAL) I declare that I am employed in the office of a member of the State of this
                     24           Court at whose direction the service was made. I declare under penalty of perjury
                                  under the laws of the United States of America that the foregoing is true and correct.
                     25
                                                                                                   /s/ Rachelle Taylor Golden
                     26                                                                           RACHELLE TAYLOR GOLDEN
 GOLDEN LAW A.P.C.
1100 W Shaw Avenue
      Suite 132      27
  Fresno, CA 93711

                     28
                                                                                            9
                                                                                PROOF OF SERVICE
